       Case 4:19-cv-00037-KGB Document 49-5 Filed 03/27/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


KASEY FOX, et al.                                                           PLAINTIFFS


vs.                               No. 4:19-cv-37-KGB


TTEC SERVICES CORP.                                                        DEFENDANT


                   SECOND NOTICE OF RIGHT TO JOIN LAWSUIT

On ________ __, 2020, you were sent a Notice of Right to Join Lawsuit informing
you of a lawsuit in which you may be a member as an Opt-In Plaintiff. You are being
sent this second notice because you have not yet joined the lawsuit. If you did not
receive the first Notice and would like a copy, please contact Plaintiff’s attorney listed
below. If you already sent a Consent, it has not been received. The Consent must be
returned by __________, 2020.

                  Mr. Josh Sanford – SANFORD LAW FIRM, PLLC
                            ONE FINANCIAL CENTER
                      650 SOUTH SHACKLEFORD, SUITE 411
                         LITTLE ROCK, ARKANSAS 72211
                  Telephone: (501) 221-0088 - Fax: (888) 787-2040
                         Email: josh@sanfordlawfirm.com
